Citation Nr: 1725972	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  07-14 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertensive vascular disease (hypertension).  

2.  Entitlement to service connection for a disability of the feet to include bilateral pes planus and bilateral disability of the fourth and fifth toes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from February 1991 to August 1991, from April 2002 to September 2002, and from October 2002 to April 2004 with additional service with the United States Air Force Reserve.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Baltimore, Maryland.  The Board acknowledges that the Veteran also have claimed service connection for eczema, uterus disease, and hernia.  Pursuant to a November 2015 remand, the Veteran was afforded a VA examination to further develop her claims.  RO subsequently issued a rating decision in June 2016, granting service connection with an evaluation of 0 percent rating, effective April 15, 2004 for all three claims.  As of date, the Veteran has not filed a Notice of Disagreement in response.  Thus, the claims for eczema, uterus disease, and hernia are currently not on appeal.  

The Veteran testified at a Board Hearing in September 2015.  The hearing transcript is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran's hypertensive vascular disease (hypertension) is not manifested by systolic blood pressure of 160mm or greater or by diastolic blood pressure of 100mm or greater.  

2.  The evidence is at least in equipoise that the Veteran's disability of the feet to include bilateral pes planus and bilateral disability of the fourth and fifth toes is related to her military service


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for hypertensive vascular disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.104, DC 7101 (2016).  

2.  The criteria for service connection for a bilateral foot disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303, DC 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising her of the information and evidence she is expected to provide versus that VA will obtain for her.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding her claim for service connection for bilateral foot disease in a letter dated January 24, 2006.  She has not alleged any notice deficiency during the processing and adjudication of her claims.  

The Veteran is also challenging the initial evaluation assigned following the grant for service connection for hypertensive vascular disease (hypertension).  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting her in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded a VA examination in March 2011 and another examination arranged through VA QTC services in January 2016.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since she was last examined in January 2016.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

II.  Increase Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

The Veteran's hypertension has been rated under Diagnostic Code 7101.  While she was granted service connection, she was granted a noncompensable rating.  Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominantly 100mm or more, systolic pressure predominantly 160mm or more, or for an individual with a history of diastolic pressure predominantly 100mm or more who requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110mm or more or systolic pressure predominantly 200mm or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120mm or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130mm or more.  38 C.F.R. § 4.104.  

A diagnosis of hypertension must be confirmed by readings two or more times on at least three different days.  Id. at Note (1). However, Note (1) applies only to confirming the existence of hypertension and is not required for an adequate rating examination.  Gill v. Shinseki, 26 Vet. App. 386, 391 (2013).  The evidence in this case contains numerous blood pressure readings taken during the appeal period. However, at no point was either systolic pressure 160mm or more, or diastolic pressure 100mm or more.  In her March 2011 VA examination, the Veteran received three readings to establish her hypertension.  The recorded readings showed 129/85, 132/78, and 135/85.  Multiple blood pressure recordings were made at VA treatment centers over the course of several years.  Records dated November 2011 (153/93), August 2013 (125/79), April 2014 (106/68), October 2015 (120/65) showed systolic pressure less than the required 160mm or diastolic pressure less than 100 for a 10 percent disability rating.  Later, in a January 2016 VA examination (QTC), the Veteran received another blood pressure reading.  There, the Veteran's readings were 122/78, 120/76, and 125/86.  Again, the Board notes that numerous other blood pressure readings are contained in the record, but none reflect findings consistent with a disability rating of 10 percent or higher.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000).  Thus, for these reasons, a compensable rating of 10 percent or higher for the hypertension is not warranted.  

III.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Jordan v. Principi, 17 Vet. App. 261 (2003). 

Additionally, a pre-existing disease or injury will be considered to have been aggravated by military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a).  Where the pre-service disability underwent an increase in severity during service, clear and unmistakable evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306 (b).  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Due regard will be given the places, types, and circumstances of service and particular consideration will be accorded hardships of service.  Id.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993).  

The Board must also assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

When considering whether lay evidence is competent, the Board must determine on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  

The Veteran asserts that she is entitled to service connection for her bilateral foot disability.  In the September 2015 Board hearing, the Veteran testified that she did not have pes planus prior to entering military service.  She stated that the problems associated with her fourth and fifth toes on both feet developed during her service due to wearing heavy boots.  The Veteran specifically stated that the constant moving, rubbing, and pulling during her military duties contributed to the pain in her feet.  She also explained that even after noticing the development of her bilateral foot condition, she chose not to report it to her superiors or seek medical treatment out of fear that she would be discharged.  

In her October 1989 enlistment examination, the Veteran's feet were marked as 'abnormal.'  It was specified that the Veteran had corns on the fourth and fifth toes on both feet.  However, subsequent Service Treatment Records (STRs) dated December 1993 and May 1998 noted normal feet.  In a March 2011 VA examination, the Veteran reported to the examiner that the pain in the fourth and fifth toes were caused by wearing combat boots.  Upon physical examination, the examiner found evidence of painful motion and tenderness due to contracture hammered deformity.  The examiner also found that Veteran had moderate pronation on both feet and that the effects associated with her bilateral foot disability had a significant impact on her daily activities.  In conclusion, the examiner noted that while the Veteran never had surgery on her toes, her current bilateral foot condition was at least as likely as not due to her pes planus foot construct and should be considered a consequence of her time in service.  

In January 2016, the Veteran was scheduled for a VA examination by QTC services.  Unlike the previous examination, the January 2016 examiner found that the Veteran did not have a current bilateral foot condition.  While the examiner noted the Veteran's pain, he found no current or chronic condition, other than calluses on toes.  Thus, a diagnosis was not rendered.  

In May 2016, a Disability Benefits Questionnaire was issued by a VA examiner regarding the Veteran's outstanding disabilities.  After reviewing all available records, the examiner concluded that the Veteran's diagnosis of pes planus and bilateral disability of the fourth and fifth toes were at least as likely as not incurred in service.  

While the Board acknowledges that the Veteran had a prior condition associated with her feet, the Board finds that corns are distinct from the Veteran's current disability on appeal.  The May 2016 VA examiner concluded in the Veteran's Disability Benefits Questionnaire that there is no supporting documentation that the Veteran's bilateral foot disability occurred prior to service, nor was it aggravated beyond its natural progression by service.  The Veteran's enlistment examination in 1989 noted corns on the fourth and fifth toes of both feet.  However, a subsequent examination in 1993 and another in 1998 reported 'normal' condition of the feet.  The Board can reasonably infer that the Veteran's pre-existing corns of the feet have resolved itself before or during service.  Thus, the Board finds that the Veteran was sound upon entry into military service.  Based on the medical evidence and the Veteran's testimony, the examiner concluded that that her bilateral foot condition was discovered during her military service.  

In light of the conflicting medical evidence, the remaining question on appeal is whether the evidence of record is at least in equipoise that the Veteran's disability of the feet is related to her military service.  Both medical reports were based on an in-person examination and the review of the Veteran's medical history.  While the March 2011 VA examiner found severely contracted hammered fourth and fifth toes and moderate pronation of both feet, the January 2016 QTC examination found no current disability of the Veteran's feet.  The Board finds that both medical evidence, although differing, carry equal probative weight.  Taking this into consideration along with the Veteran's credible testimony, the Board resolves reasonable doubt in the Veteran's favor, finding that the Veteran's bilateral foot disability was incurred or caused by the Veteran's military service.  Thus, entitlement to service connection for a bilateral foot disability is warranted.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016).  




ORDER

Entitlement to an initial compensable rating for hypertensive vascular disease (hypertension) is denied.  

Entitlement to service connection for a disability of the feet to include bilateral pes planus and bilateral disability of the fourth and fifth toes is granted.  



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


